Exhibit 10.54

SECURED PROMISSORY NOTE

 

U.S. $5,000,000.00    Dated: January 12, 2010

FOR VALUE RECEIVED, the undersigned, Luna Innovations Incorporated, a Delaware
corporation, and Luna Technologies, Inc., a Delaware corporation (individually
and collectively, called the “Borrower”), HEREBY UNCONDITIONALLY JOINTLY AND
SEVERALLY PROMISE TO PAY to the order of Hansen Medical, Inc., a Delaware
corporation (the “Lender”), the principal sum of FIVE MILLION UNITED STATES
DOLLARS (U.S. $5,000,000.00), in sixteen (16) equal consecutive installments,
commencing on April 12, 2010, with subsequent installments payable on the last
Business Day of each July, October, January and April (each a “Payment Date”) of
each calendar year thereafter in accordance with the amortization schedule set
forth on Exhibit A attached hereto, and with the last such installment to be due
and payable on January 31, 2014 (as the same may be accelerated as provided
herein, the “Maturity Date”) and in the amount necessary to repay in full the
unpaid principal balance hereof.

The Borrower further promises jointly and severally, as primary obligors and not
as secondary obligors, sureties, guarantors or accommodation makers, to pay
interest on the outstanding principal amount of this Promissory Note (this
“Note”) from the date hereof until the Maturity Date, at a rate per annum equal
at all times to eight and one half percent (8.5%) per annum, payable quarterly
in arrears on each Payment Date, on the date of any prepayment of the Note, and
on the Maturity Date in accordance with the amortization schedule set forth in
Exhibit A attached hereto.

Upon the occurrence and during the continuance of an Event of Default hereunder,
interest hereon shall accrue at a rate per annum which is 5% higher than the
rate of interest set forth above; provided that payment of any such interest at
such rate shall not constitute a waiver of any Event of Default and shall be
without prejudice to the right of the Lender to exercise any of its rights and
remedies hereunder. All computations of interest shall be made on the basis of a
year of 365 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.

All payments hereunder shall be made in lawful money of the United States of
America and in same day or immediately available funds, prior to 3:00 p.m.
(Eastern time), to Lender into the account specified in Exhibit B, or such other
account as is designated in writing by Lender to the Administrative Borrower not
less than 5 Business Days prior to any date scheduled for payment hereunder.
Borrower shall be entitled to pay such amounts to the last account designated by
Lender (or as specified in Exhibit B if there has been no designation following
the date of this Note) in the absence of any subsequent re-designation. For the
purposes of this Secured Promissory Note, “Administrative Borrower” shall mean
Luna Innovations Incorporated.

Whenever any payment hereunder shall be due on a day other than a Business Day
(as defined below), then, except as otherwise provided herein, such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day other than a Saturday or a Sunday on which banks are
open for business in California and Virginia.



--------------------------------------------------------------------------------

The Borrower agrees to make all payments under this Note and under any
Collateral Document (as defined below) without setoff or deduction.
Notwithstanding anything to the contrary herein, to the extent the Lender
receives any payment on this Note that it later has to disgorge, remit, pay over
or otherwise part, such amount shall be deemed to have never been paid under
this Note.

Notwithstanding anything to the contrary herein, in no event shall the Borrower
be obligated to pay the Lender interest, charges or fees at a rate in excess of
the highest rate permitted by applicable law, including the Bankruptcy Code
applicable pursuant to the Amended Plan of Reorganization.

The Borrower may at any time and from time to time, prepay the outstanding
amount hereof in whole or in part, without premium or penalty. Partial
prepayments shall be in an aggregate principal amount of at least $50,000 or a
greater amount which is an integral multiple of $5,000. Prepayment may also be
made under Section 4.1.4 of the Development and Supply Agreement between
Borrower and Lender of even date herewith. Partial prepayments shall first be
applied to the outstanding principal balance hereunder (and Exhibit A shall be
amended accordingly).

Together with any prepayment hereunder, the Borrower shall pay accrued interest
to (but excluding) the date of such prepayment on the principal amount prepaid.

As used herein, “GAAP” means generally accepted accounting principles in the
United States as in effect from time to time; “Guarantor” means any guarantor
hereof; “Guaranty” means any guaranty hereof provided by a Guarantor;
“Indebtedness” means any indebtedness or obligation for borrowed money, the
deferred purchase price of property or leases which would be capitalized in
accordance with GAAP, any reimbursement and other payment obligations in respect
of letters of credit and surety or performance bonds, and all net payment
obligations in respect of derivative products; and any payment liability as a
surety, guarantor, accommodation party or otherwise for or upon the indebtedness
or obligation of any other Person of the nature described above; “Lien” means
any mortgage, deed of trust, pledge, security interest, charge or real estate
encumbrance, lien (statutory or other), or other similar preferential
arrangement (such as, any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing or any agreement to give any security interest); “Person” means an
individual, corporation, partnership, limited liability company, joint venture,
trust, unincorporated organization or any other entity of whatever nature,
including any governmental agency or authority; and “Subsidiary” means any
corporation, association, partnership, limited liability company, joint venture
or other business entity of which more than 50% of the voting stock or other
equity interest is owned directly or indirectly by any Person or one or more of
the other Subsidiaries of such Person or a combination thereof.



--------------------------------------------------------------------------------

Unless otherwise defined or the context otherwise requires, all accounting terms
used herein shall be construed, and all accounting determinations and
computations required hereunder shall be made, in accordance with GAAP,
consistently applied.

Any of the following events which shall occur shall constitute an “Event of
Default”:

1. The Borrower shall fail to pay when due any amount of principal or interest
hereunder or other amount due and payable under this Note or any Collateral
Document, and, in the case of any such non-payment, the continuation of such
failure for five (5) Business days after such amount was due and payable.

2. Any material representation or warranty by the Borrower in this Note or in
the Collateral Documents shall prove to have been breached in any material
respect when made.

3. The Borrower shall admit in writing its inability to, or shall fail generally
to, pay its debts (including its payrolls) as such debts become due, or shall
make a general assignment for the benefit of creditors; or the Borrower shall
file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization, to effect a plan or other arrangement with creditors or any
other relief under the Bankruptcy Reform Act of 1978, as amended or recodified
from time to time (the “Bankruptcy Code”) or under any other state or federal
law relating to bankruptcy or reorganization granting relief to debtors, whether
now or hereafter in effect, or shall file an answer admitting the jurisdiction
of the court and the material allegations of any involuntary petition filed
against the Borrower pursuant to the Bankruptcy Code or any such other state or
federal law; or the Borrower shall be adjudicated a bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any custodian, receiver or trustee for all or any substantial
part of the Borrower’s property, or shall take any action to authorize any of
the actions or events set forth above in this paragraph; or an involuntary
petition seeking any of the relief specified in this paragraph shall be filed
against the Borrower and shall not be dismissed within 60 days, provided that
Borrower is seeking to dismiss such involuntary petition; or any order for
relief shall be entered against the Borrower in any involuntary proceeding under
the Bankruptcy Code or any such other state or federal law referred to in this
paragraph 3.

4. The Borrower shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), except to the extent expressly permitted
by this Note, (ii) suspend or terminate its operations other than in the
ordinary course of business, or (iii) take any action to authorize any of the
actions or events set forth above in this paragraph 4.

5. The Borrower shall (i) fail to make any payment of any principal of, or
interest or premium on any Indebtedness (other than the Qualified Loan or in
respect of this Note) in an aggregate amount (including undrawn committed or
available amounts) of at least $250,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness as of the date of such failure, or
(ii) there shall be an event of default under the Qualified Loan which has been
recognized by the lender or is otherwise obvious and unambiguous under the
Qualified Loan and has not been waived in writing or is not the subject to a
written forbearance agreement within the applicable cure period under the
Qualified Loan.



--------------------------------------------------------------------------------

6. A final judgment or order for the payment of money in excess of $250,000
which is not fully covered by third-party insurance shall be rendered against
the Borrower, or any non-monetary judgment or order shall be rendered against
the Borrower, any Guarantor or any such Subsidiary which has or would reasonably
be expected to have a Material Adverse Effect, and in each case there shall be
any period of thirty (30) consecutive days during which such judgment continues
unsatisfied or during which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect.

7. The Borrower shall fail to perform or observe (a) any covenant set forth in
Sections 5(b)(ii), 5(b)(iii), or 5(b)(v) of the Security Agreement or (b) any
other material term, covenant or agreement contained in the Collateral Documents
on its part to be performed or observed and the failure described in subsection
(b) hereof has or is reasonably likely to have an adverse impact on Borrower or
any Guarantor of at least $250,000 and which remains unremedied or uncured until
the earlier of ten (10) days after notice from Lender or sixty (60) days after
Borrower first has knowledge of such failure to perform or observe.

8. Any levy upon, seizure or attachment of any of the Collateral with a value of
at least $250,000 individually or $500,000 in the aggregate which shall not have
been rescinded or withdrawn.

If any Event of Default shall occur and be continuing, the Lender may (i) with
written notice to the Administrative Borrower, declare the entire unpaid
principal amount of this Note, all interest accrued and unpaid hereon and all
other amounts payable hereunder to be forthwith due and payable, whereupon all
unpaid principal under this Note, all such accrued interest and all such other
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, provided that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code, the result which would otherwise occur only upon giving of notice by the
Lender to the Borrower as specified above shall occur automatically, without the
giving of any such notice; and (ii) whether or not the actions referred to in
clause (i) have been taken, exercise any or all of the Lender’s rights and
remedies under the Collateral Documents and any Guaranty, and proceed to enforce
all other rights and remedies available to the Lender under applicable law.

No amendment or waiver of any provision of this Note or any other Collateral
Document, nor any consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Lender and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



--------------------------------------------------------------------------------

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and delivered by hand or sent by a
nationally recognized overnight courier service (with tracking capability) to
the respective parties hereto at or to the following addresses (or at or to such
other address as shall be designated by any party in a written notice to the
other parties hereto):

 

If to the Lender:    Hansen Medical, Inc.    800 E. Middlefield Road    Mountain
View, CA 94043    Attn: Arthur Hsieh If to the Borrower:    Luna Innovations
Incorporated    One Riverside Circle, Suite 400    Roanoke, VA 24016    Attn:
Fourd Kemper

All such notices and communications shall be effective when received.

This Note and the Collateral Documents reflect the entire agreement between
Borrower and Lender with respect to the matters set forth therein and supersede
any prior agreements, commitments, drafts, communication, discussions and
understandings, oral or written, with respect thereto.

No failure on the part of the Lender to exercise, and no delay in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
under this Note, or any other Collateral Document are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to the Lender.

Time is of the essence for the performance of each and every obligation under
this Note.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under all applicable laws and regulations.
If, however, any provision of this Note shall be prohibited by or invalid under
any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Note, or the validity or
effectiveness of such provision in any other jurisdiction.

The Borrower agrees to pay on demand all reasonable costs and expenses of the
Lender, and the fees and disbursements of counsel, in connection with (i) any
Events of Default (including enforcement of this Note and the Collateral
Documents, and (ii) any out-of-court workout or restructuring or in any
bankruptcy case, including, without limitation, any and all reasonable costs and
expenses sustained by the Lender as a result of any failure by the Borrower to
perform or observe in a material respect its obligations contained herein. In
addition, the Borrower agrees to indemnify the Lender against and hold it
harmless from any and all present and future stamp, transfer, documentary and
other such taxes, levies, fees, assessments and other charges, not including any
income taxes, imposed by any jurisdiction upon the Secured Party by reason of
the execution, delivery, performance and enforcement of this Note or any other
Collateral Document.



--------------------------------------------------------------------------------

This Note shall be binding upon, inure to the benefit of and be enforceable by
the Borrower, the Lender and their respective permitted successors and assigns.

The Borrower will maintain a register in which it will record the initial
ownership of this Note and any changes in ownership of this Note which occur as
permitted by and in compliance with the terms hereof.

The Borrower shall not have the right to assign its rights and obligations in
connection with this Note and any Collateral Document or any interest herein or
therein without the prior written consent of the Lender.

This Note is secured by certain collateral (the “Collateral”) more specifically
described in the Security Agreement (the “Security Agreement”) and the Patent
and Trademark Security Agreement between the Borrower and the Lender of even
date herewith, any control agreement for the purposes of perfecting the Lender’s
security interest in any deposit or securities accounts of the Borrower and any
other agreement pursuant to which the Borrower, any Guarantor or any other
Person provides a Lien on its assets in favor of the Lender (all collectively
called the “Collateral Documents”).

THIS NOTE SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS OF LAWS, OR APPLICABLE
FEDERAL LAW AS TO A PARTICULAR SUBJECT WHERE FEDERAL LAW GOVERNS, SUCH AS FOR
EXAMPLE, THE PATENT ACT GOVERNING PATENTS OR THE COPYRIGHT ACT GOVERNING
COPYRIGHTS.

Each Party hereby (i) consents and submits to the venue and exclusive
jurisdiction of the Bankruptcy Court and the courts of New Castle County in the
State of Delaware and the Federal courts of the United States sitting in such
part of the District of Delaware (without prejudice to either the retained
rights and jurisdiction of the Bankruptcy Court), (ii) agrees that all claims
may be heard and determined in such courts, (iii) irrevocably waives (to the
extent permitted by applicable law) any objection that it now or hereafter may
have to the laying of venue of any such action or proceeding brought in any of
the foregoing courts, and any objection on the ground that any such action or
proceeding in any such court has been brought in an inconvenient forum, and
(iv) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner permitted by law. Each of the parties hereby consents to
service of process by any party in any suit, action or proceeding in accordance
with such applicable law.

THE BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS NOTE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has duly executed this Note, as of the date
first above written.

 

LUNA INNOVATIONS INCORPORATED By  

/s/ KENT A. MURPHY

Name:   Kent A. Murphy Title   CEO LUNA TECHNOLOGIES INC. By  

/s/ SCOTT A. GRAEFF

Name:   Scott A. Graeff Title:   President

Exhibit A

Amortization Schedule

Exhibit B

Payment Instructions